Citation Nr: 1428263	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-02 665A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
 in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by Salem Pathology Associates on August 25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) decision.  Jurisdiction over the appeal currently resides with the VHA in Denver, Colorado.

In February 2011, the Veteran raised a claim for payment or reimbursement for medical care provided by a Dr. Simons at Salem Community Hospital on August 25, 2010.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's in receipt of Medicare Part A.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical care provided by Salem Pathology Associates on August 25, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-1008 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the law and not the evidence is dispositive as to the outcome of this decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, the Board finds that it need not discuss the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

In this regard, the facts of this case are not in dispute and are as follows.  On August 25, 2010, the Veteran sought treatment at Salem Community Hospital after nearly amputating one of his fingers with a saw.  Later that same day, that finger was amputated and it was sent to Salem Pathology Associates for disposal.  The Veteran seeks payment or reimbursement for the $90.00 fee Salem Pathology Associates charged as a disposal fee.  In adjudicating the claim, VA confirmed that the Veteran was in receipt of Medicare Part A since 2006 but was not in receipt of Part B.

In this regard, the Board notes that The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.   Specifically, pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if, among other things,

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  See Public Law No. 111-137, 123 Stat. 3495 (February 1, 2010).  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments do not, however, make any changes to part (g) above.

The record shows that since 2006 the Veteran has had Medicare Part A.  Therefore, the Veteran has another health-plan contract for payment or reimbursement for the medical service he incurred as a result of the medical treatment he received from Salem Pathology Associates on August 25, 2010.  Accordingly, because the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant],'" the Board finds that the criteria for reimbursement of unauthorized medical expenses under The Veterans Millennium Health Care and Benefits Act have not been met.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The appeal is denied.


ORDER

Entitlement to payment or reimbursement for medical care provided by Salem Pathology Associates on August 25, 2010, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


